     Case 1:20-cv-00113-DAD-GSA Document 28 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JOHN COLEMAN,                              No. 1:20-cv-00113-NONE-GSA (PC)

12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN FULL
13            v.
                                                         (Doc. Nos. 22, 26)
14    T. LOPEZ, et al.,

15                        Defendants.

16

17

18          Plaintiff Michael John Coleman is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 31, 2020, the assigned magistrate judge screened plaintiff’s complaint and

22   dismissed it for failure to state a claim, with leave to amend. (Doc. No. 10.). On August 24,

23   2020, plaintiff filed his first amended complaint. (Doc. No. 22.) On October 2, 2020, the

24   assigned magistrate judge issued findings and recommendations recommending that this case be

25   dismissed for failure to state a claim under § 1983, without prejudice to the filing of a petition for

26   writ of habeas corpus. (Doc. No. 26.) The findings and recommendations were served on the

27   parties and contained notice that objections thereto were due within fourteen (14) days after

28   service. (Id. at 5.) Plaintiff filed objections on October 28, 2020. (Doc. No. 27.)
                                                        1
     Case 1:20-cv-00113-DAD-GSA Document 28 Filed 01/28/21 Page 2 of 2


 1          Plaintiff objects to the denial of his motion for appointment of counsel, asserting that he

 2   needs a lawyer because he is a mental health patient, has limited access to the law library, and has

 3   difficulty conducting legal research. (Id. at 1–2.) Plaintiff does not have a constitutional right to

 4   appointed counsel but only in certain exceptional circumstances may the court request the

 5   voluntary assistance of counsel. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). In

 6   determining whether exceptional circumstances exist, the court must evaluate, in part, the

 7   likelihood of success on the merits. Id. As explained by the magistrate judge, plaintiff’s § 1983

 8   claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S.

 9   641 (1997), because the first amended complaint does not contain any allegations to show that the

10   prison administrative decision resulting in the forfeiture of credits has been reversed, expunged,

11   declared invalid, or called into question by a writ of habeas corpus. (Doc. No. 26 at 5–6.)

12   Because plaintiff is unlikely to succeed on the merits of this action, the court does not find the

13   requisite exceptional circumstances and thus his motion for appointment of counsel is denied.

14          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

15   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

16   including plaintiff’s objections, the court finds the findings and recommendations to be supported

17   by the record and proper analysis. Accordingly,

18          1.      The findings and recommendations issued by the magistrate judge on October 2,

19   2020 (Doc. No. 26), are adopted in full;

20          2.      Plaintiff’s motion for appointment of counsel is denied;
21          3.      This case is dismissed due to plaintiff’s failure to state a claim under § 1983,

22   without prejudice to his filing of a petition for writ of habeas corpus; and

23          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

24   of closing the case and then to close the case.

25   IT IS SO ORDERED.
26
        Dated:     January 28, 2021
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        2
